11TH COURT OF APPEALS
                                            EASTLAND, TEXAS
                                              JUDGMENT

Casey Brent Sutterfield,                              * From the 266th District
                                                        Court of Erath County,
                                                        Trial Court No. CR13558.

Vs. No. 11-12-00152-CR                                * March 28, 2013

The State of Texas,                                   * Memorandum Opinion by Willson, J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)

        This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the
trial court is in all things affirmed.